IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF THE SPECIAL MASTERS
                                               No. 12-838V
                                        Filed: September 2, 2014
                                          (Not to be published)

*************************
DONALD BEST, as Sole Heir of the                            *
Estate of Ellen Best,                                       *
                                                            *        Stipulation; Flu Vaccine;
                          Petitioner,                       *        GBS
        v.                                                  *
                                                            *
SECRETARY OF HEALTH                                         *
AND HUMAN SERVICES,                                         *
                                                            *
                    Respondent.                             *
****************************
Anne Toale, Esq., Maglio Christopher and Toale, Sarasota, Fl for petitioner.
Lara Englund, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

         Ellen Best [Ms. Best] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on December 6, 2012. Upon her death, her
husband Donald Best [petitioner] was substituted as petitioner herein. Petitioner alleges
that the flu vaccine Ms. Best received on or about October 4, 2010 caused Ms. Best to
develop Guillain-Barre Syndrome [GBS]. See Stipulation, filed September 2, 2014, at
¶¶ 2, 4. Further, petitioner alleges that Ms. Best experienced residual effects of her
injury for more than six months. Id. at ¶ 4. Respondent denies that the flu vaccine is
the cause of Ms. Best’s alleged GBS, or any other injury or her subsequent death. Id. at
¶ 6.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On September 2, 2014,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

        Respondent agrees to pay petitioner:

            (a) A lump sum of $7,500.00 in the form of a check payable to petitioner,
                Donald Best, as Ms. Best’s surviving spouse and sole heir. This
                amount represents compensation for all damages that would be
                available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.